Citation Nr: 1308856	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO. 07-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for residuals of a right ankle fracture. 

3. Entitlement to service connection for degenerative joint disease (DJD) of the left knee. 

4. Entitlement to service connection for a chronic right wrist disorder, to include as secondary to a left knee disability. 

5. Entitlement to service connection for post-traumatic headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran served on initial active duty for training (ACDUTRA) from June 1982 to November 1982. The record indicates that he was a member of the Army National Guard between May 1985 and June 1988 and between May 1994 and May 1997, and had periods of ACDUTRA and inactive duty training (INACDUTRA) in the Army Reserve and National Guard until his retirement in June 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. His claims file was subsequently transferred to the VA RO in St. Petersburg, Florida. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in October 2008 before the undersigned. A copy of the transcript has been associated with the claims file. 

In October 2010 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 

The issues of entitlement to service connection for a right ankle disability, a left knee disability, and a right wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hearing loss that began during service or is related to an incident of service. 

2. The preponderance of the evidence reflects that the Veteran does not have posttraumatic headaches due to any incident of his periods of ACDUTRA or INACDUTRA 


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2. The Veteran's posttraumatic headaches were not incurred or aggravated in service. 38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Because the Board is granting service connection for bilateral hearing loss in this decision, any further development or notification action under the VCAA with regard to this claim would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).

With regard to his claim for service connection for headaches, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in September 2004 and January 2005. The letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. A follow up letter was issued in June 2006, which provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claims were then readjudicated in the February 2007 Statement of the Case (SOC) and April 2012 Supplemental Statement of the Case (SSOC). See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings. See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991). That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case. Littke v. Derwinski, 1 Vet. App. 90 (1990). "Full compliance with the [statutory duty to assist] also includes VA assistance in obtaining relevant records from private physicians when [the Veteran] has provided concrete data as to time, place, and identity."  Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

In this case, the duty to assist provisions of the VCAA have been met. The claims file contains partial service treatment records (STRs), partial service personnel records (SPRs), reports of post-service medical treatment, and reports of VA examinations in November 2004 and February 2011. He testified at a hearing in October 2008. The available STRs and SPRs address the injuries that he alleges caused his headaches. 

The February 2011 examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in October 2008 so additional STRs could be obtained, so the Veteran's service on September 7, 2003 could be verified, and so he could undergo VA examinations. The RO was only able to obtain partial STRs, but they encompass both injuries that the Veteran asserts caused his headaches. He underwent an adequate examination in February 2011. The RO was unable to verify the Veteran's service status on September 7, 2003. However a record stating that he was performing INACDUTRA on September 6 and 7, 2003, is already of record and therefore there is no prejudice to the Veteran in the deciding of this claim. There was substantial compliance with the October 2010 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claims. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307.  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, --- F.3d ----, No. 2011-7184, 2013 WL 628429 *5 (Fed. Cir. February 21, 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011) [emphasis added]. For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Organic diseases of the nervous system (such as sensorineural hearing loss) are listed as a chronic conditions under 38 C.F.R. § 3.309(a). Therefore, any hearing loss that meets the definition of sensorineural hearing loss that the Veteran has can be awarded service connection by demonstrating a continuity of symptomatology since service under 38 C.F.R. § 3.303(b). Organic diseases of the nervous system (sensorineural hearing loss) also may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty [or] from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training." 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Active duty is defined as full-time duty in the Armed Forces, other than active duty for training. See 38 U.S.C.A. § 101(21) (A) (West 2002). Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes." 38 U.S.C.A. § 101(22) (A) (West 2002); 38 C.F.R. § 3.6(c) (2012). The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code. 38 U.S.C.A. § 101(22) (C). 

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2012).  Notably, presumptive periods such as provided for under 38 U.S.C.A. §§ 1101 , 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309 apply to "veterans" with at least 90 days of active service, and thus, are generally inapplicable to those who only performed ACDUTRA and/or INACDUTRA service.  Biggins v. Derwinski, 1 Vet. App. at 477-78. 

In most cases, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period). However, should a claimant establish a service-connected disability based on a period of ACDUTRA, that period would establish that claimant as a veteran and the period of ACDUTRA would qualify as active service under 38 U.S.C.A. § 101(24). Moreover, provisions relating to presumptive service connection would be for consideration based on that period of active service. Paulson, 7 Vet. App. at 477-78.  In this case, the Veteran has established service connection for tinnitus based on his period of active duty for training from June 1982 to November 1982, a period of more than 90 days.  Thus, the relevant presumptions apply to his disabilities based on this period of service.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran underwent a VA audiological examination in October 2004. His puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

35
50
40
35
LEFT

45
55
40
35

The average puretone threshold was 40 in the right ear and 44 in the left ear. Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 82 percent in the left ear. The Veteran's hearing loss qualifies as a disability for VA purposes. 38 C.F.R. § 3.385. The first element of a service connection claim is met. Hickson, 12 Vet. App. at 253.

The Veteran asserts that his hearing loss was caused by artillery and weapon training he underwent while serving on active duty in the Army in 1982. His DD Form 214 and other SPRs show that he was a Grenade Expert. His initial military occupational specialty was Personnel Administration Specialist. However, he later served as a military policeman. At his October 2008 hearing, he testified that as part of his training with the military police, he worked with grenades and large guns such as howitzers. He testified that even though he sometimes wore hearing protection, he still experienced ringing in his ears during weapons fire and grenade explosions. He testified that he first noticed a decrease in his hearing ability in 1983. The Veteran is competent to discuss observable symptoms, such as perceivable decreases in hearing ability. Layno v. Brown, 6 Vet. App. 465 (1994). Further, his allegations of exposure to grenade explosions and heavy weapons fire during training are consistent with the circumstances of his service and his testimony is considered credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The second element of a service connection claim, an in-service incurrence or injury, is met. Hickson, 12 Vet. App. at 253.

In October 2004, the Veteran underwent a VA audiological examination. His audiogram results are discussed above. At the time of the examination, the Veteran's STRs were not of record. The examiner stated that no audiometric data from the Veteran's periods of service were of record. However, he opined, "[u]nless induction audiometrics are consistent with [the audiogram results of the examination], current hearing loss is likely related to military service."  The examiner also concluded that the Veteran's audiogram results were valid. 

After the October 2004 examination, the Veteran's induction examination was obtained. His entry audiogram was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
5
0
5
0
LEFT
--
5
0
0
0

This audiogram is not consistent with the findings at the October 2004 examination and is instead consistent with normal hearing. The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Although the examiner did not have access to the audiogram during the examination, he stated that if it was inconsistent with the October 2004 results, i.e. indicative of hearing loss, that his hearing loss was caused during service. Read with the results of the induction audiogram which showed normal hearing, the October 2004 examiner's opinion provides probative evidence in favor of the Veteran's claim.

The Veteran underwent a second VA audiological examination in February 2011. The results of his audiogram and CNC speech recognition tests were found to be inconsistent and unreliable. The examiner did not report the results or provide an etiology opinion for the Veteran's hearing loss. Therefore the examination report is not probative. 

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). The nexus element of a service connection claim is satisfied. Hickson, 12 Vet. App. at 253. Service connection for bilateral hearing loss is granted. 

Posttraumatic Headaches

The Veteran has been diagnosed with chronic headaches, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253.

At his October 2008 hearing and March 2011 VA examination, the Veteran asserted that his headaches were caused by an incident in 1991 or 1992 where another soldier hit him in the head with his elbow during a game of basketball. His STRs show that in June 1991 he was treated for a basketball injury resulting in a laceration over the right eye that required stitches. He complained of a headache during treatment for this injury. It was determined that he did not lose consciousness. The second element of a service connection claim, an in-service injury, is met. Hickson, 12 Vet. App. at 253.

Private treatment records from 1994 and 1995 show that following his motor vehicle accident, he had back and neck problems, and headaches. However, they do not address whether there is a link between his headaches and service, and therefore are not probative. 

The Veteran's VA treatment records show that he complained of chronic headaches. In May 2006, he reported that he had a concussion when he was hit in the face by another soldier's elbow and that he has had headaches since then. In September 2006 he stated that he had experienced headaches for the past 10 years. 

In November 2004, the Veteran underwent a VA examination. His STRs and SPRs were not associated with his claims file at the time of the examination and so the examiner did not have access to them. At his examination, the Veteran reported that he had experienced headaches ever since he was in a motor vehicle accident in 1994. The examiner concluded that the Veteran's chronic headaches were caused by the 1994 motor vehicle accident. He opined that the headaches were related to service because they were caused by the 1994 motor vehicle accident, "which is a service related incident."  

The November 2004 examiner's opinion is not probative evidence because it was based upon an incorrect factual basis. In November 1995, after a thorough investigation, the service department concluded that the Veteran's June 1994 motor vehicle accident did not occur in the line of duty. There is no other evidence of record to suggest that the June 1994 motor vehicle accident occurred in the line of duty, nor has the Veteran so asserted. The Board is not bound to accept medical opinions that are based upon an inaccurate factual background. See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993). 

In March 2011, the Veteran underwent a second VA examination with an examiner who reviewed the claims file. The Veteran reported that in July 1991, he was hit by another soldier while playing basketball. He stated that he had a concussion. The examiner diagnosed chronic headaches and stated that the laceration injury sustained by the Veteran and shown in the STRs did not support a concussion nor was it sufficient to result in continuous headaches. The examiner's opinion and supporting rationale provide probative evidence against the Veteran's claim. 

In October 2008, the Veteran testified that in 1991 or 1992, he was hit in the head by another soldier's elbow and knocked unconscious. He had stitches in his right eyebrow. He stated that his headaches began after that injury. The Veteran is competent to recount his experience of his injury. To the extent he believes he lost consciousness, his testimony is credible. However, his assertion that he lost consciousness is contradicted by the contemporaneous medical evidence because it notes that he did not lose consciousness. His statement regarding loss of consciousness is not probative. Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran). Further, his lay assertion that his right eye injury caused chronic headaches was investigated by competent medical examination in March 2011 and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Thus, it is not probative evidence. 

The preponderance of the evidence is against the existence of a nexus between the Veteran's right eye injury, which took place while he was on active duty, and his current headaches. The nexus element of a service connection claim is not satisfied. Hickson, 12 Vet. App. at 253.

The Board observes that the Veteran is competent to discuss observable symptoms such as a headache. Layno v. Brown, 6 Vet. App. 465 (1994). However, his statement regarding the onset and course of his headaches is not credible for the following reason. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The Veteran sustained two injuries three years apart: an elbow to the right eye in 1991 and a motor vehicle accident in 1994. The eye injury took place in the line of duty and the motor vehicle accident did not. The Veteran has asserted continuous headache symptoms from each incident. At his November 2004 examination he stated that his headaches began after his motor vehicle accident in 1994. At his October 2008 hearing and March 2011 examination he stated that they began after he was hit in the eye. His inconsistent report of when his headaches began diminishes his credibility. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements...[.]"). Further, even if the Veteran's statements regarding headaches were deemed credible, it does not follow that any current headaches are necessarily related to any purported continuous symptomatology. While the Veteran is competent to state that he has had headaches since 1991, he is not competent to determine the underlying cause of the symptoms. The Veteran's assertion is not probative and service connection based upon such assertions is not warranted. 38 C.F.R. § 3.303(a), (d). 

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for posttraumatic headaches is denied. 


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal. The following further development is required. 

DJD of the Left Knee

In March 2011 the Veteran underwent an examination to determine the etiology of his left knee disability. He reported that in 1987, he hurt his knee by jumping out of a truck while wearing a heavy backpack. He stated that he was treated with oral medication and informed that he had a sprain. The examiner diagnosed him with DJD and stated that it was an aging process commonly seen in patients in the Veteran's age group. 

In October 2008, the Veteran testified about his 1987 injury. He stated that he continued to have problems with his knee and had surgery for it at a civilian facility in 2000. He testified that following the surgery, his knee was unstable. He stated that in September 2003 his left knee gave out and he fell down some stairs. 

His STRs confirm that in June 1987, he complained of pain below the patellae of both knees. He was diagnosed with patella stress syndrome. It was determined that his knee pain was incurred in the line of duty. In September 2003, his STRs confirm that his left knee gave out while he was walking down stairs. His service personnel records show that he was performing INACDUTRA on the day of his injury. 

The March 2011 VA examiner's rationale is not sufficiently detailed. It did not address the Veteran's assertion of continuity of symptoms, nor did it discuss that he was diagnosed with patella stress syndrome. Lastly, it did not address the impact of his documented September 2003 fall down some stairs. On remand, an addendum opinion should be sought to address these deficiencies. 

Right Wrist Disability

In March 2011, the Veteran underwent a VA examination to determine the etiology of his right wrist disability. The Veteran reported that he injured his right wrist when he fell on some stairs in September 2003. He was diagnosed with DJD of the right wrist. The examiner found that it was not related to service because there was insufficient evidence of record to show that a wrist sprain would support a chronic condition. The examiner noted that DJD is an aging process. The examiner did not address the Veteran's assertion that he has experienced symptoms relating to his right wrist injury since his fall. On remand, an addendum opinion should be obtained that addresses the Veteran's assertion of continuity of symptoms. If and only if the examiner determines that the Veteran's left knee disability is related to service, the examiner should also provide an opinion as to whether the right wrist disability is secondary to the left knee disability. 

Right Ankle Disability

In March 2011, the Veteran underwent a VA examination to determine the etiology of his right ankle disability. He reported that in 1982, he stepped in a hole, fell, and fractured his right ankle. The examiner found that the Veteran's current DJD of the right ankle with a chronic avulsion type fracture was not related to service. The rationale was, "[t]here is insufficient evidence to support he acquire this condition in the c-file.[sic]"  This rationale is not adequate because its meaning is unclear. On remand, an addendum opinion should be obtained with a rationale that is more clear. The examiner should address the Veteran's assertion that he has sprained his ankle more than once a year since his initial injury. 


Records

In its October 2010 remand, the Board directed the RO to attempt to obtain the Veteran's complete STRs. The RO then made several attempts to do so but not all of the records are available. The Veteran has not been notified that his complete STRs could not be obtained. On remand, the RO should notify the Veteran that his complete STRs are not available. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Determine which STRs are not available and document this in the Veteran's claims file. Notify the Veteran that his records are not available, in accordance with 38 C.F.R. § 3.159(e) (2012). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the Veteran submits records that VA was unable to obtain and (4) notice that the Veteran is ultimately responsible for providing the evidence. 

2. Return the Veteran's claims file to the examiner who conducted the March 2011 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is only required if deemed necessary by the examiner. 

The purpose of the examination is to determine whether the Veteran has a left knee disability, a right wrist disability, and/or a right ankle disability that had their onset or were aggravated during ACDUTRA or INACDUTRA, or are otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion. 

c) For the Veteran's left knee, right wrist, and right ankle disabilities, the examiner must provide an opinion as to whether it is at least as likely as not that each disorder (to include DJD) began during a qualifying period of ACDUTRA and/or INACDUTRA, was aggravated (chronically worsened beyond the natural progression of the disorder) during such a qualifying period of service, or is otherwise related to any incident of a qualifying period of service. The examiner must address the Veteran's assertions of continuity of symptomatology. 

d) If and only if the examiner determines that the Veteran's left knee disability is related to service, he or she must provide an opinion as to whether the Veteran's right wrist disability was proximately caused by, or alternatively, aggravated (permanently worsened) by his left knee disability. 

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


